In view of the Pre-Brief Appeal Conference decision on 5/27/2022, PROSECUTION IS HEREBY REOPENED.

DETAILED ACTION
Response to Arguments
Objections to drawings are withdrawn.
Applicant's arguments filed  on 2/15/2022 with respect to 35 USC § 102 have been fully considered but they are not persuasive.
Applicant argues on page 10 that ‘A degree of mixture is not comparable to the "threshold probability" of Patil. The threshold probability represents the probability that there is bone material represented somewhere within an image, e.g., there is a 50% chance that this image contains bone material’.  The office respectfully disagree.  The threshold probability in Patil is used to identify bone mask (Patil, [0046]), and the bone mask can be “to exclude bone regions from a vascular tree” (Patil, [0046]), not “the probability that there is bone material represented somewhere within an image” as asserted by applicant. Such separation of bone regions from a vascular tree reads on claimed “an attention measure indicating a degree of mixture of osseous and non-osseous tissue”.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-10,14, 16-20 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Patil( US 20180374209, cited from IDS)

Regarding claim 1, Patil teaches a method of processing a medical image to remove one or more portions of the image corresponding to bone structures, the method comprising: 
receiving first image data representing a first, three-dimensional, medical image (250 in Fig. 5); 
processing the first image data to generate second image data representing a plurality of two-dimensional image channels each corresponding to a different slice of the first medical image(300 in Fig. 5); 
receiving the second image data at a neural network system (302 in Fig. 5); 
generating, at the neural network system an attention map based on to the second image data, the attention map ([0046], bone probability masks) including an attention measure ([0046], threshold probability) indicating a degree of mixture of osseous and non- osseous tissue ([0046], each element is assigned as bone or not bone) for identifying one or more regions of interest of the second image data (310 in Fig. 5); and
determining, at least partly on the basis of the attention map, that one or more portions of the second image data represent a bone structure (324 in Fig. 5; [0046], each element is assigned as bone or not bone).

Regarding claim 4, Patil teaches the method according to claim 1, further comprising: outputting, from the neural network system, output data indicating the determined one or more portions of the second image data ([0046], a bone mask or volume that may be used to exclude bone regions from a vascular tree).

Regarding claim 5, Patil teaches the method according to claim 4, further comprising: processing the first image data and the output data to generate third image data representing a second medical image in which one or more portions of the first medical image determined to represent the bone structure are removed ([0046], a bone mask or volume, that may be used to exclude bone regions from a vascular tree).

Regarding claim 6, Patil teaches the method according to claim 1, wherein the neural network system comprises a deep neural network (50 in Fig. 3; 50 in Fig. 4).

Regarding claim 7, Patil teaches the method according to claim 6, wherein the deep neural network comprises one or more convolution neural networks (50 in Fig. 3; 50 in Fig. 4).

Regarding claim 8, Patil teaches the method according to claim 1, wherein the neural network system is arranged to perform a progressive filtering and down-sampling process (260, 280 in Fig. 5) on the second image data.

Regarding claim 9, Patil teaches the method according to  claim 1, wherein determining that one or more portions of the second image data represent a bone structure comprises: classifying voxels of the three-dimensional medical image as bone or non- bone voxels( 264 in Fig. 5; [0051]-[0053], The SVM feature set 264 constitutes pre-classified data (i.e., bone/non-bone) ).

Claim 10 recites the system for the method in claims 1. Since Patil also teaches a system (Fig. 2), claim 10 is also rejected.

Claims 14, 16-20 recite the medium for the method in claims 1 and 4-8. Since Patil also teaches a medium (130, 138 in Fig. 2), claims 10-12 are also rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Chen (US 20180116620, cited from IDS).
Regarding claim 3, Patil teaches the method according to claim 1.
Patil does not expressly teach wherein the neural network system is arranged to prioritize the one or more regions of interest based on a similarity measure determined on the basis of at least one of a shape, size, and position of bone structure and at least one corresponding shape, size, and position of soft tissue structure.
However, Chen teaches the neural network system is arranged to prioritize ([0031], intensity thresholding) the one or more regions of interest based on a similarity measure ([0037], cross-entropy loss) determined on the basis of at least one of a shape, size, and position of bone structure and at least one corresponding shape, size, and position of soft tissue structure ([0037], positive and negative voxels above the intensity threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Patil and Chen, by substituting the neural network of Patil with that of Chen
One of ordinary skill would have been motivated for such combinations since Chen’s “one unified network (DI2IN) is used to learn both bone segmentation and body landmark detection, where the latter is an auxiliary task, with the goal to improve generalization of learning of the primary task of bone segmentation”( Chen , [0060]).
Claims 13 and 15 recite the system and medium for the method in claim3. Since Patil also teaches a system (Fig. 2) and medium (130, 138 in Fig. 2), claims 13, 15 are also rejected.


	Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661